   4:19-cv-03101-JFB-SMB Doc # 21 Filed: 08/07/20 Page 1 of 2 - Page ID # 732




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

MITCHELL L BOGENREIF,

                     Petitioner,                               4:19CV3101

       vs.
                                                                 ORDER
SCOTT R. FRAKES, Director; STATE OF
NEBRASKA, and    DEPARTMENT OF
CORRECTIONAL SERVICES,

                     Respondents.


       This matter is before the Court on the petitioner’s motion for an extension of time

in which to appeal, Filing No. 19. Judgment was entered in this action on May 18, 2020.

Under Federal Rule of Appellate Procedure 4(a), the petitioner had 30 days in which to

appeal. Petitioner submits the declaration of counsel, stating that due to administrative

error, he did not see, nor was he made aware of, the Judgment herein until after filing

deadline of June 17, 2020. Filing No. 19. Counsel did not notify the petitioner of the

decision until after the time for filing had elapsed. Id.

       If a motion to extend is filed within 30 days after the time prescribed in Rule 4(a)

expires, the court may extend the time to file a notice of appeal on a showing of

excusable neglect or good cause. Fed. R. App. P. 4(a)(5)(A)(ii). The motion to extend

was filed on July 15, 2020, within 30 days of the filing deadline.          Based on the

declaration, and on the fact that there is a global pandemic, the Court finds good cause

to extend the time to file a notice of appeal. Under Fed. R. App. P. 5(C), the extension if

time is not to exceed 14 days of the date of this order. Accordingly,




                                              1
4:19-cv-03101-JFB-SMB Doc # 21 Filed: 08/07/20 Page 2 of 2 - Page ID # 733




   IT IS ORDERED:

   1.    The petitioner’s motion for an extension of time to appeal (Filing

         No. 19) is granted.

   2.    The petitioner is granted leave to file a notice of appeal within

         fourteen days of the date of this order.

   Dated this 7th day of August, 2020.


                                             BY THE COURT:

                                             s/ Joseph F. Bataillon
                                             Senior United States District Judge




                                         2
